UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21978 Pioneer Series Trust VI (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Flexible Opportunities Fund Schedule of Investments 7/31/16 (unaudited) Principal Amount ($) Floating Rate (b) Value PREFERRED STOCK - 0.0%+ Real Estate - 0.0%+ Retail REIT - 0.0%+ Wheeler Real Estate Investment Trust, Inc., 9.0% $ TOTAL PREFERRED STOCK (Cost $195,245) $ Shares COMMON STOCKS - 60.9% Energy - 0.9% Oil & Gas Equipment & Services - 0.6% Core Laboratories NV $ Halliburton Co. $ Oil & Gas Exploration & Production - 0.3% EOG Resources, Inc. $ Total Energy $ Materials - 0.4% Specialty Chemicals - 0.2% Evonik Industries AG * $ Paper Packaging - 0.2% Sealed Air Corp. $ Total Materials $ Capital Goods - 11.9% Aerospace & Defense - 4.8% L-3 Communications Holdings, Inc. $ Magellan Aerospace Corp. MTU Aero Engines AG Northrop Grumman Corp. Raytheon Co. Safran SA Thales SA $ Building Products - 0.5% Masco Corp. $ Tarkett SA $ Construction & Engineering - 3.5% Granite Construction, Inc. $ Kajima Corp. Taisei Corp. Vinci SA $ Heavy Electrical Equipment - 0.5% China High Speed Transmission Equipment Group Co., Ltd. $ Gamesa Corp Tecnologica SA * $ Industrial Conglomerates - 0.3% SM Investments Corp. $ Agricultural & Farm Machinery - 0.5% The Toro Co. $ Industrial Machinery - 1.5% Georg Fischer AG $ Hoshizaki Electric Co., Ltd. IDEX Corp. Stanley Black & Decker, Inc. WEG SA $ Trading Companies & Distributors - 0.3% Ashtead Group Plc $ United Rentals, Inc. * $ Total Capital Goods $ Commercial Services & Supplies - 0.6% Diversified Support Services - 0.3% Elior Participations SCA $ Research & Consulting Services - 0.3% Teleperformance $ Total Commercial Services & Supplies $ Transportation - 0.3% Trucking - 0.3% Herc Holdings, Inc. $ JB Hunt Transport Services, Inc. $ Total Transportation $ Automobiles & Components - 2.5% Auto Parts & Equipment - 2.0% Brembo S.p.A. $ Faurecia Johnson Controls, Inc. Tung Thih Electronic Co, Ltd. Xinyi Glass Holdings, Ltd. $ Automobile Manufacturers - 0.5% Astra International Tbk PT $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.5% Home Furnishings - 0.6% Man Wah Holdings, Ltd. $ Mohawk Industries, Inc. * $ Apparel, Accessories & Luxury Goods - 0.9% Kering $ Moncler S.p.A. * $ Total Consumer Durables & Apparel $ Consumer Services - 0.2% Hotels, Resorts & Cruise Lines - 0.2% Aitken Spence Hotel Holdings Plc $ NH Hotel Group SA * $ Total Consumer Services $ Media - 1.5% Advertising - 0.3% Stroeer SE & Co KGaA * $ Cable & Satellite - 0.3% Comcast Corp. $ Movies & Entertainment - 0.2% Loen Entertainment, Inc. $ Publishing - 0.7% Lagardere SCA $ Promotora de Informaciones SA $ Total Media $ Retailing - 2.5% Internet Retail - 1.0% Amazon.com, Inc. * $ Department Stores - 0.1% Lojas Renner SA $ General Merchandise Stores - 0.1% Ryohin Keikaku Co., Ltd. $ Apparel Retail - 1.0% The TJX Companies, Inc. $ Homefurnishing Retail - 0.3% Maisons du Monde SA $ Total Retailing $ Food & Staples Retailing - 1.3% Drug Retail - 1.0% CVS Health Corp. $ Sundrug Co., Ltd. $ Food Distributors - 0.3% MARR S.p.A. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 1.3% Tobacco - 1.3% Altria Group, Inc. $ Reynolds American, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.1% Personal Products - 0.1% Hypermarcas SA $ Total Household & Personal Products $ Health Care Equipment & Services - 8.2% Health Care Equipment - 5.5% Boston Scientific Corp. * $ CR Bard, Inc. Edwards Lifesciences Corp. * Hill-Rom Holdings, Inc. Hologic, Inc. * Intuitive Surgical, Inc. * Medtronic PLC NuVasive, Inc. * Stryker Corp. $ Health Care Supplies - 0.6% Align Technology, Inc. * $ St Shine Optical Co, Ltd. $ Health Care Services - 0.4% Laboratory Corp of America Holdings * $ Health Care Facilities - 1.1% Orpea $ VCA, Inc. * $ Managed Health Care - 0.6% Aetna, Inc. $ UnitedHealth Group, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.1% Biotechnology - 2.2% 3SBio, Inc. $ Actelion, Ltd. Celgene Corp. * Shire Plc $ Pharmaceuticals - 2.8% Allergan plc $ Bristol-Myers Squibb Co. Johnson & Johnson $ Life Sciences Tools & Services - 2.1% Agilent Technologies, Inc. $ Charles River Laboratories International, Inc. * INC Research Holdings, Inc. Thermo Fisher Scientific, Inc. Waters Corp. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 4.0% Diversified Banks - 3.7% Bank Rakyat Indonesia Persero Tbk PT $ BDO Unibank, Inc. Grupo Financiero Galicia SA (A.D.R.) Hatton National Bank Plc HDFC Bank, Ltd. Kasikornbank PCL Krung Thai Bank PCL Metropolitan Bank & Trust Co. The Siam Commercial Bank PCL $ Regional Banks - 0.3% First Republic Bank $ Total Banks $ Diversified Financials - 0.7% Specialized Finance - 0.3% Bolsas y Mercados Espanoles SHMSF SA $ Asset Management & Custody Banks - 0.4% Ichigo, Inc. $ The Blackstone Group LP $ Total Diversified Financials $ Insurance - 2.8% Life & Health Insurance - 1.1% Poste Italiane S.p.A. $ Swiss Life Holding AG $ Property & Casualty Insurance - 1.7% Chubb, Ltd. $ The Allstate Corp. $ Total Insurance $ Real Estate - 7.2% Diversified REIT - 1.1% Hibernia Real Estate Investment Trust plc $ Mapletree Greater China Commercial Trust Merlin Properties Socimi SA $ Industrial REIT - 0.3% Ascendas Real Estate Investment Trust $ Hotel & Resort REIT - 0.2% Japan Hotel Real Estate Investment Trust Investment Corp. $ Office REIT - 0.8% Green Real Estate Investment Trust plc * $ Keppel Real Estate Investment Trust $ Diversified REIT - 0.2% First Real Estate Investment Trust $ Residential REIT - 0.3% Colony Starwood Homes $ Retail REIT - 0.4% CapitaLand Retail China Trust $ Simon Property Group, Inc. Wheeler Real Estate Investment Trust, Inc. $ Diversified Real Estate Activities - 1.1% Ayala Land, Inc. $ City Developments, Ltd. Henderson Land Development Co, Ltd. Robinsons Land Corp. Sun Hung Kai Properties, Ltd. $ Real Estate Operating Companies - 1.7% Ascendas India Trust $ BR Malls Participacoes SA Deutsche Wohnen AG Iguatemi Empresa de Shopping Centers SA LEG Immobilien AG The UNITE Group Plc Vonovia SE * $ Real Estate Development - 1.1% China Overseas Land & Investment, Ltd. $ China Resources Land, Ltd. Longfor Properties Co., Ltd. Nexity SA $ Total Real Estate $ Software & Services - 3.0% Internet Software & Services - 1.6% Alibaba Group Holding, Ltd. (A.D.R.) $ Alphabet, Inc. (Class A) Tencent Holdings, Ltd. $ IT Consulting & Other Services - 0.4% Leidos Holdings, Inc. $ Data Processing & Outsourced Services - 1.0% MasterCard, Inc. $ Visa, Inc. $ Total Software & Services $ Technology Hardware & Equipment - 0.8% Communications Equipment - 0.5% Harris Corp. $ Electronic Components - 0.3% Largan Precision Co, Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.4% Semiconductor Equipment - 1.0% Lam Research Corp. * $ Xinyi Solar Holdings, Ltd. $ Semiconductors - 0.4% Broadcom, Ltd. $ Total Semiconductors & Semiconductor Equipment $ Utilities - 0.7% Gas Utilities - 0.2% Gas Natural SDG SA $ Water Utilities - 0.3% CT Environmental Group, Ltd. * $ Renewable Electricity - 0.2% Saeta Yield SA $ Total Utilities $ TOTAL COMMON STOCKS (Cost $403,594,389) $ Principal Amount ($) Floating Rate (b) COLLATERALIZED MORTGAGE OBLIGATIONS - 0.7% Banks - 0.7% Thrifts & Mortgage Finance - 0.7% JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7, Floating Rate Note, 4/17/45 $ Morgan Stanley Capital I Trust 2007-TOP25, Floating Rate Note, 11/12/49 $ Total Banks $ TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $5,336,995) $ CORPORATE BONDS - 9.0% Energy - 3.1% Integrated Oil & Gas - 1.8% Lukoil International Finance BV, 6.125%, 11/9/20 (144A) $ Lukoil International Finance BV, 7.25%, 11/5/19 (144A) YPF SA, 8.5%, 3/23/21 (144A) $ Oil & Gas Exploration & Production - 1.3% Gazprom OAO Via Gaz Capital SA, 3.85%, 2/6/20 (144A) $ Gazprom OAO Via Gaz Capital SA, 6.51%, 3/7/22 (144A) $ Total Energy $ Materials - 2.7% Commodity Chemicals - 0.3% Braskem Finance, Ltd., 6.45%, 2/3/24 $ Construction Materials - 0.5% Vulcan Materials Co., 7.5%, 6/15/21 $ Paper Packaging - 0.4% Sealed Air Corp., 5.125%, 12/1/24 (144A) $ Diversified Metals & Mining - 0.3% GTL Trade Finance, Inc., 5.893%, 4/29/24 (144A) $ Gold - 1.2% AngloGold Ashanti Holdings Plc, 8.5%, 7/30/20 $ AngloGold Ashanti Holdings Plc, 8.5%, 7/30/20 $ Total Materials $ Capital Goods - 0.4% Building Products - 0.4% USG Corp., 9.5%, 1/15/18 $ Total Capital Goods $ Consumer Services - 0.8% Casinos & Gaming - 0.8% MGM Resorts International, 6.625%, 12/15/21 $ Total Consumer Services $ Food, Beverage & Tobacco - 0.4% Packaged Foods & Meats - 0.4% Smithfield Foods, Inc., 5.875%, 8/1/21 (144A) $ Smithfield Foods, Inc., 6.625%, 8/15/22 $ Total Food, Beverage & Tobacco $ Banks - 0.9% Diversified Banks - 0.9% Banco do Brasil SA, 3.875%, 10/10/22 $ Sberbank of Russia Via SB Capital SA, 6.125%, 2/7/22 (144A) Sberbank of Russia Via SB Capital SA, Floating Rate Note, 2/26/24 (144A) $ Total Banks $ Diversified Financials - 0.4% Consumer Finance - 0.4% First Cash Financial Services, Inc., 6.75%, 4/1/21 $ Total Diversified Financials $ Real Estate - 0.1% Real Estate Development - 0.1% Sunac China Holdings, Ltd., 9.375%, 4/5/18 $ Total Real Estate $ Telecommunication Services - 0.2% Wireless Telecommunication Services - 0.2% Sprint Communications, Inc., 6.0%, 12/1/16 $ Total Telecommunication Services $ TOTAL CORPORATE BONDS (Cost $63,897,190) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 4.1% U.S. Treasury Bills, 8/18/16 (c) $ U.S. Treasury Bills, 8/25/16 (c) $ TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $30,195,517) $ FOREIGN GOVERNMENT BONDS - 10.8% EURO Hellenic Republic Government Bond, 3.0%, 2/24/24 (Step) $ Indonesia Government International Bond, 5.875%, 1/15/24 (144A) Indonesia Government International Bond, 6.75%, 1/15/44 (144A) IDR Indonesia Treasury Bond, 8.375%, 9/15/26 Mexico Government International Bond, 3.6%, 1/30/25 Mexico Government International Bond, 4.0%, 10/2/23 NZD New Zealand Government Bond, 3.0%, 4/15/20 Russian Foreign Bond - Eurobond, 3.5%, 1/16/19 (144A) $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $75,344,766) $ SENIOR FLOATING RATE LOAN INTEREST - 0.0%+ ** Technology Hardware & Equipment - 0.0%+ Communications Equipment - 0.0%+ CommScope, Inc., Tranche 4 Term Loan, 1/14/18 $ TOTAL SENIOR FLOATING RATE LOAN INTEREST (Cost $91,030) $ Shares MUTUAL FUNDS - 7.4% BlackRock MuniVest Fund, Inc. $ BlackRock MuniYield Fund, Inc. Global X MSCI Argentina ETF Guggenheim S&P Global Water Index ETF iShares MSCI Frontier 100 ETF PowerShares Buyback Achievers Portfolio PowerShares International BuyBack Achievers Portfolio ProShares S&P 500 Dividend Aristocrats ETF SPDR S&P Euro Dividend Aristocrats UCITS ETF SPDR S&P Global Dividend Aristocrats UCITS ETF SPDR S&P UK Dividend Aristocrats UCITS ETF SPDR S&P US Dividend Aristocrats UCITS ETF SPDR S&P US Dividend Aristocrats UCITS ETF VanEck Vectors Vietnam ETF $ TOTAL MUTUAL FUNDS (Cost $53,068,183) $ Principal Amount ($) TEMPORARY CASH INVESTMENT - 0.2% Commercial Paper - 0.2% Barclays Plc Commercial Paper, 8/1/16 (c) $ TOTAL TEMPORARY CASH INVESTMENT (Cost $1,780,000) $ PUT OPTIONS PURCHASED - 0.0%+ Number of Contracts Description Counterparty Strike Price Expiration Date ISHARES IBOXX Barclays 76 8/19/16 $ ISHARES IBOXX Barclays 82 8/19/16 $ TOTAL PUT OPTIONS PURCHASED (Cost $2,200,000) $ CALL OPTION PURCHASED - 0.6% Number of Contracts Description Counterparty Strike Price Expiration Date CBOE S&P 500 Barclays 11/30/16 $ $ TOTAL CALL OPTION PURCHASED (Cost $4,300,800) $ TOTAL INVESTMENT IN SECURITIES - 93.7% (Cost $640,004,115) (a) $ PUT OPTION WRITTEN - (0.0)%+ Number of Contracts Description Counterparty Strike Price Expiration Date ISHARES IBOXX Barclays 79 8/19/16 $ $ TOTAL PUT OPTION WRITTEN (Cost $(1,439,968)) $ OTHER ASSETS & LIABILITIES - 6.5% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. + Amount rounds to less than 0.1%. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At July 29, 2016, the value of these securities amounted to $77,799,636 or 10.5% of total net assets. (A.D.R.) American Depositary Receipts. REIT Real Estate Investment Trust. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium. These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major U.S. banks, (iii) the certificate of deposit or (iv) other base lending rates used by commercial lenders. The rate shown is the coupon rate at period end. (a) At July 31, 2016, the net unrealized appreciation on investments based on cost for federal income tax purposes of $640,004,115 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at period end. (c) Security issued with a zero coupon. Income is earned through accretion of discount. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EURO Euro IDR Indonesian Rupiah NZD New Zealand Dollar TOTAL RETURN SWAP AGREEMENTS Notional Principal Counterparty Pay / Receive Obligation Entity/Index Coupon Expiration Date Net Unrealized Appreciation (Depreciation) Citibank NA Pay HACK Purefunds ISE Cyber 3M Libor 6/12/17 Citibank NA Pay HACK Purefunds ISE Cyber 3M Libor + 20 bps 6/12/17 Goldman Sach International Pay IBOXX Household Goods Total Return Index 3M Libor + 39 bps 4/28/17 IDR Citibank NA Pay MSCI Indonesia Index 3M Libor 2/15/17 JPY JP Morgan Chase Bank NA Pay S&P JPX Dividend Aristocrats Index 3M Libor 6/1/17 JPY JP Morgan Chase Bank NA Pay S&P JPX Dividend Aristocrats Index 3M Libor + 40 bps 6/7/17 EUR Societe Generale SA Pay Solactive European Buyback Index 3M Libor + 25 bps 6/13/17 EUR Societe Generale SA Pay Solactive European Buyback Index 3M EURIBOR + 25 bps 10/17/16 JPY Societe Generale SA Pay Solactive Japanese Buyback Index 3M Libor + 45 bps 6/14/17 JPY Societe Generale SA Pay Solactive Japanese Buyback Index 3M Libor + 45 bps 7/3/17 JPY Societe Generale SA Pay Solactive Japanese Buyback Index 3M Libor + 50 bps 4/4/17 NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro JPY Japanese Yen IDR Indonesian Rupiah Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. The following is a summary of the inputs used as of July 31, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Preferred Stock $- $- Common Stocks* - - Collateralized Mortgage Obligations - - Corporate Bonds - - U.S. Government and Agency Obligations - - Foreign Government Bonds - - Senior Floating Rate Loan Interest - - Mutual Funds - - Put Options Purchased - - Call Option Purchased - - Commercial Paper - - Total $ 183,253,869 $- Other Financial Instruments Level 1 Level 2 Level 3 Total Net unrealized depreciation on futures contracts $- $- Put option written - - Net unrealized appreciation on total return swap contracts - - Total Other Financial Instruments $- The following is a reconciliation of assets valued using significant unobservable inputs (Level 3): Common Stocks Balance as of 10/31/15 Realized gain (loss) Change in unrealized appreciation (depreciation)1 Purchases - Sales Transfers in to Level 3* - Transfers out of Level 3* - Transfers in and out of Level 3 activity - Balance as of 7/31/16 $- 1 Realized gain (loss) on these securities is included in the net realized gain (loss) from investments in the Statement of Operations. 2 Unrealized appreciation (depreciation) on these securities is included in the change in unrealized appreciation (depreciation) on investments in the Statement of Operations. * Transfers are calculated on the beginning of period values.During the period ended July 31, 2016, there were no transfers between Levels 1, 2 and 3. Net change in unrealized appreciation (depreciation) of investments still held as of 7/31/16 $- Pioneer Floating Rate Fund Schedule of Investments 7/31/2016 (Unaudited) Principal Amount ($) Floating Rate (b) (unaudited) Value SENIOR FLOATING RATE LOAN INTERESTS - 85.6% ** Energy - 1.6% Oil & Gas Drilling - 0.5% Drillships Financing Holding, Inc., Tranche B-1 Term Loan, 3/31/21 $ Jonah Energy LLC, Term Loan (Second Lien), 5/8/21 Paragon Offshore Finance, Term Loan, 7/16/21 $ Oil & Gas Equipment & Services - 0.1% FR Dixie Acquisition Corp., Term Loan, 1/23/21 $ Integrated Oil & Gas - 0.2% ExGen Renewables I LLC, Term Loan, 2/5/21 $ Oil & Gas Exploration & Production - 0.1% EP Energy LLC, Tranche B-3 Loan, 5/24/18 $ Oil & Gas Refining & Marketing - 0.3% Pilot Travel Centers LLC, 2016 Refinancing Tranche B Term Loan, 5/18/23 Western Refining, Inc., Term Loan 2013, 11/12/20 $ Oil & Gas Storage & Transportation - 0.4% Chelsea Petroleum Products I LLC, Tranche B Term Loan, 7/22/22 $ Energy Transfer Equity LP, Loan (2013), 12/2/19 Energy Transfer Equity LP, Loan (2015), 12/2/19 Penn Products Terminals LLC, Tranche B Term Loan, 4/1/22 $ Coal & Consumable Fuels - 0.0% † Bumi Resources Tbk PT, Term Loan, 8/15/13 $ Total Energy $ Materials - 8.9% Commodity Chemicals - 0.3% Tronox Pigments Holland BV, New Term Loan, 3/19/20 $ Diversified Chemicals - 0.8% Azelis Finance SA, Dollar Term Loan (First Lien), 12/1/22 $ Chemours Company LLC, Term Loan (First Lien), 5/12/22 Orion Engineered Carbons GmbH, Initial Dollar Term Loan, 7/25/21 Plaskolite, Inc., Term Loan (First Lien), 11/2/22 Tata Chemicals North America, Inc., Term Loan, 8/7/20 $ Fertilizers & Agricultural Chemicals - 0.1% Methanol Holdings Trinidad, Ltd., Initial Term Loan, 6/2/22 $ Specialty Chemicals - 2.7% Allnex USA, Inc., Term Loan (First Lien), 6/6/23 $ Allnex USA, Inc., Term Loan (First Lien), 6/6/23 Allnex Luxembourg & CY SCA, Tranche B-1 Term Loan, 10/4/19 Allnex Luxembourg & CY SCA, Tranche B-2 Term Loan, 10/4/19 Axalta Coating Systems US Holdings, Inc., Refinanced Term B Loan, 2/1/20 GCP Applied Technologies Inc., Term Loan (First Lien), 1/22/22 Huntsman International LLC, 2015 Extended Term B Dollar Loan, 4/19/19 MacDermid, Inc., Tranche B Term Loan (First Lien), 6/7/20 OMNOVA Solutions, Inc., Term B-1 Loan, 5/31/18 PolyOne Corp., Term B-1 Loan, 11/12/22 PQ Corp., Tranche B-1 Term Loan, 10/28/22 Royal Holdings, Inc., Initial Term Loan (First Lien), 6/12/22 Royal Holdings, Inc., Initial Term Loan (Second Lien), 6/12/23 WR Grace & Co-Conn, U.S. Term Loan, 1/23/21 $ Construction Materials - 0.5% American Builders & Contractors Supply Co, Inc., Term B Loan, 4/16/20 $ CeramTec Service GmbH, Initial Dollar Term B-1 Loan, 8/30/20 CeramTec Acquisition Corp., Initial Dollar Term B-2 Loan, 8/30/20 CeramTec GmbH, Dollar Term B-3 Loan, 8/30/20 $ Metal & Glass Containers - 1.0% Ardagh Holdings USA, Inc., Tranche B-3 Term Loan (First Lien), 12/17/19 $ Berry Plastics Group, Inc., Term H Loan, 10/1/22 BWay Intermediate, Initial Term Loan, 8/14/20 Prolampac Intermediate, Inc., Initial Term Loan (First Lien), 7/23/22 Tekni-Plex, Inc., Tranche B-1 Term Loan (First Lien), 4/15/22 $ Paper Packaging - 0.9% Caraustar Industries, Inc., Incremental Term Loan, 6.75%, 5/1/19 $ Caraustar Industries, Inc., Term Loan, 5/1/19 Clondalkin Acquisition BV, Term Loan, 5/31/20 Coveris Holdings SA, USD Term Loan, 4/14/19 Multi Packaging Solutions, Inc., Initial Dollar Tranche B Term, 9/30/20 $ Aluminum - 0.2% Novelis, Inc., Initial Term Loan, 5/28/22 $ Diversified Metals & Mining - 1.1% Fortescue Metals Group Ltd., Bank Loan, 6/30/19 $ Global Brass & Copper, Inc., Term Loan (First Lien), 6/30/23 US Silica Co., Term Loan, 7/23/20 $ Steel - 0.9% Atkore International, Inc., Term Loan (First Lien), 3/27/21 $ Signode Industrial Group US, Inc., Tranche B Term Loan (First Lien), 3/21/21 TMS International Corp., Term B Loan, 10/2/20 Zekelman Industries, Inc., Term Loan, 6/8/21 $ Paper Products - 0.4% Appvion, Inc., Term Commitment, 6/28/19 $ Rack Holdings, Inc., Tranche B-1 USD Term Loan, 10/1/21 $ Total Materials $ Capital Goods - 10.2% Aerospace & Defense - 2.9% Abacus Innovations, Term Loan (First Lien), 6/9/23 $ Accudyne Industries Borrower SCA, Refinancing Term Loan, 12/13/19 Alion Science & Technology Corp., Term Loan (First Lien), 8/13/21 DigitalGlobe, Inc., Term Loan, 1/25/20 DynCorp International, Inc., Term Loan B2, 7/7/20 Standard Aero, Ltd., Term Loan (First Lien), 6/23/22 TASC, Inc., First Lien Term Loan, 2/28/17 The SI Organization, Inc., Term Loan (First Lien), 11/19/19 TurboCombustor Technology, Inc., Initial Term Loan, 10/18/20 Wesco Aircraft Hardare Corp., Tranche B Term Loan (First Lien), 2/24/21 WP CPP Holdings LLC, Term B-3 Loan (First Lien), 12/28/19 $ Building Products - 2.2% Armstrong World Industries, Inc., Term Loan B, 2/23/23 $ Builders FirstSource, Inc., Initial Term Loan, 7/24/22 NCI Building Systems, Inc., Tranche B Term Loan, 6/24/19 Nortek, Inc., Incremental-1 Loan, 10/30/20 Quikrete Holdings, Inc., Initial Loan (First Lien), 9/26/20 SiteOne Supply Holding LLC, Initial Term Loan, 4/29/22 SRS Distribution, Inc., Tranche B-1 Loan, 8/25/22 Summit Materials LLC, Restatement Effective Date Term Loan, 6/26/22 Unifrax Corp., New Term B Loan, 12/31/19 $ Construction & Engineering - 0.0% † Aecom Technology, Term Loan B, 10/15/21 $ Electrical Components & Equipment - 1.4% Dell International LLC, Term Loan (First Lien), 6/2/23 $ Pelican Products, Inc., Term Loan (First Lien), 4/8/20 Southwire Co., Term Loan, 1/31/21 Wireco Worldgroup, Inc., Term Loan (First Lien), 7/22/23 WireCo WorldGroup, Inc., Term Loan, 2/15/17 $ Industrial Conglomerates - 1.0% Doosan Infracore, Tranche B Term, 5/28/21 Filtration Group, Inc., Term Loan (First Lien), 11/21/20 Gates Global LLC, Tranche B Term Loan (First Lien), 6/12/21 Kloeckner Pentaplast of America, Inc., Initial U.S. Borrower Dollar Term Loan, 4/22/20 KP Germany Erste GmbH, Initial German Borrower Dollar Term Loan, 4/22/20 Milacron LLC, Term Loan, 9/28/20 $ Construction & Farm Machinery & Heavy Trucks - 0.2% Navistar, Inc., Tranche B Term Loan, 8/17/17 $ Industrial Machinery - 2.0% Blount International, Inc., Initial Term Loan, 4/5/23 $ Gardner Denver, Inc., Initial Dollar Term Loan, 7/30/20 Manitowoc Foodservice, Inc., Term B Loan, 2/5/23 Mirror BidCo Corp., New Incremental Term Loan, 12/18/19 NN, Inc., Initial Term Loan, 10/2/22 Tank Holding Corp., Initial Term Loan, 7/9/19 Xerium Technologies, Inc., Initial Term Loan, 5/17/19 $ Trading Companies & Distributors - 0.7% Beacon Roofing Supply, Inc., Initial Term Loan, 9/25/22 $ Nexeo Solutions LLC, Initial Term Loan, 5/17/23 Univar USA, Inc., Initial Dollar Term Loan, 6/25/22 WESCO Distribution, Inc., Tranche B-1 Loan, 12/12/19 $ Total Capital Goods $ Commercial Services & Supplies - 2.7% Environmental & Facilities Services - 1.1% ADS Waste Holdings, Inc., Initial Tranche B-2, 10/9/19 $ Infiltrator Systems Integrated LLC, Term B Loan, 5/21/22 Waste Industries USA, Inc., Term B Loan, 2/27/20 Wastequip LLC, Term Loan, 8/9/19 WCA Waste Corp., Term Loan, 3/23/18 Wheelabrator, Term B Loan, 10/15/21 Wheelabrator, Term C Loan, 10/15/21 $ Office Services & Supplies - 0.2% West Corp., Term B-12 Loan, 6/13/23 $ Diversified Support Services - 0.5% IAP Worldwide Services, Inc., Term Loan, 7/18/19 $ infoGroup, Inc., Term B Loan, 5/26/18 KAR Auction Services, Inc., Tranche B-3 Term Loan, 2/28/23 Language Line LLC, Initial Term Loan (First Lien), 7/2/21 Ryan LLC, Tranche B Term Loan, 8/5/20 $ Security & Alarm Services - 0.7% Allied Security Holdings LLC, Closing Date Term Loan (First Lien), 2/12/21 $ Garda World Security Corp., Term B Loan, 11/1/20 Garda World Security Corp., Term B Loan, 11/8/20 Monitronics International, Inc., Term B Loan, 3/23/18 $ Human Resource & Employment Services - 0.2% On Assignment, Inc., Initial Term B Loan, 6/5/22 $ Total Commercial Services & Supplies $ Transportation - 2.7% Air Freight & Logistics - 0.4% CEVA Group Plc, Pre-Funded L/C Loan, 3/19/21 $ Ceva Intercompany BV, Dutch BV Term, 3/19/21 Ceva Logistics Canada, ULC, Canadian Term Loan, 3/19/21 Ceva Logistics U.S. Holdings, Inc., US Term Loan, 3/19/21 Syncreon Group BV, Term Loan, 9/26/20 $ Airlines - 1.7% Air Canada, Replacement Term Loan, 9/26/19 $ American Airlines, Inc., 2015 Term Loan (New), 6/27/20 American Airlines, Inc., Class B Term Loan, 4/28/23 American Airlines, Inc., Tranche B-1 Term Loan (Consenting), 5/23/19 Atlantic Aviation FBO, Inc., Term Loan (2013), 6/1/20 Delta Air Lines Inc., Term Loan (First Lien), 8/24/22 United Airlines, Inc., Class B Term Loan, 4/1/19 $ Marine - 0.4% Commercial Barge Line Co., Initial Term Loan, 11/6/20 $ Navios Maritime Partners LP, Term Loan, 6/27/18 $ Trucking - 0.1% The Kenan Advantage Group, Inc., Delayed Draw Term 1 Loan, 1/24/17 $ The Kenan Advantage Group, Inc., Initial Canadian Term Loan, 7/24/22 The Kenan Advantage Group, Inc., Initial U.S. Term Loan, 7/24/22 $ Marine Ports & Services - 0.1% SeaStar Solutions, Term Loan, 1/22/21 $ Total Transportation $ Automobiles & Components - 3.1% Auto Parts & Equipment - 2.5% Allison Transmission, Inc., Term B-3 Loan, 8/23/19 $ BBB Industries US, Initial Term Loan,10/15/21 Cooper Standard Intermediate Holdco 2 LLC, Term Loan, 3/28/21 Electrical Components International, Inc., Loan, 4/17/21 Federal-Mogul Corporation, Tranche C Term, 4/15/21 Key Safety Systems, Inc., Initial Term Loan, 7/28/21 MPG Holdco I, Inc., Tranche B-1 Term Loan (2015), 10/20/21 TI Group Automotive Systems LLC, Initial US Term Loan, 6/25/22 Tower Automotive Holdings USA LLC, Initial Term Loan (2014), 4/23/20 Visteon Corp., Tranche B Loan (First Lien), 4/8/21 $ Tires & Rubber - 0.2% The Goodyear Tire & Rubber Co., Term Loan (Second Lien), 3/27/19 $ Automobile Manufacturers - 0.4% Chrysler Group LLC, Term Loan B, 5/24/17 $ Chrysler Group LLC, Tranche B Term Loan, 12/29/18 $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.3% Home Furnishings - 0.4% Serta Simmons Bedding LLC, Term Loan, 10/1/19 $ Housewares & Specialties - 0.7% Reynolds Group Holdings, Inc., Incremental U.S. Term Loan, 12/31/18 $ World Kitchen LLC, U.S. Term Loan, 3/4/19 $ Leisure Products - 0.2% BRP US, Inc., Term B Loan, 6/30/23 $ Total Consumer Durables & Apparel $ Consumer Services - 8.0% Casinos & Gaming - 1.4% CityCenter Holdings LLC, Term B Loan, 10/16/20 $ Eldorado Resorts, Inc., Initial Term Loan, 7/17/22 Pinnacle Entertainment, Inc., Term Loan (First Lien), 3/30/23 Scientific Games, Initial Term B-2, 10/1/21 Station Casinos LLC, Term B Facility Loan, 5/25/23 $ Hotels, Resorts & Cruise Lines - 0.9% Four Seasons Holdings Inc., Term Loan, 6/27/20 $ Hilton Worldwide Finance LLC, Initial Term Loan, 9/23/20 Sabre GLBL, Inc., Incremental Term Loan, 2/19/19 Sabre GLBL, Inc., Term B Loan, 2/19/19 $ Leisure Facilities - 0.9% Cedar Fair LP, U.S. Term Facility, 3/6/20 $ L.A. Fitness International, LLC, Tranche B Term Loan (First Lien), 4/25/20 Life Time Fitness, Inc., Closing Date Term Loan, 6/4/22 Six Flags Theme Parks, Inc., Tranche B Term Loan, 6/30/22 $ Restaurants - 0.9% 1011, Term B-2 Loan, 12/12/21 $ KFC Holding Co., Term B Loan, 6/2/23 Landry's, Inc., B Term Loan, 4/24/18 PF Chang's China Bistro, Inc., Term Borrowing, 7/2/19 $ Education Services - 2.5% Bright Horizons Family Solutions, Inc., Term B Loan, 1/14/20 $ Cengage Learning, Inc., 2016 Refinancing Term Loan, 5/27/23 Houghton Mifflin Harcourt Publishers, Inc., Term Loan, 5/11/21 Kindercare Education LLC, Initial Term Loan (First Lien), 8/13/22 Laureate Education, Inc., New Series 2018 Extended Term Loan, 6/16/18 McGraw-Hill Global Education Holdings LLC, Term B Loan (First Lien), 5/2/22 Nord Anglia Education, Initial Term Loan, 3/31/21 $ Specialized Consumer Services - 1.4% Creative Artists Agency LLC, Amendment No. 3 Incremental Term Loan, 12/10/21 $ GCA Merger Sub, Inc., Term Loan (First Lien), 2/22/23 GENEX Holdings, Inc., Term B Loan (First Lien), 5/22/21 Prime Security Services Borrower LLC, Term B Loan (First Lien), 6/19/21 Prime Security Services Borrower LLC, Term B-1 Loan (First Lien), 4/21/22 USAGM HoldCo LLC, Delayed Term Loan, 7/28/22 USAGM HoldCo LLC, Incremental Term Loan, 7/28/22 Weight Watchers International, Inc., Initial Tranche B-2 Term Loan, 4/2/20 $ Total Consumer Services $ Media - 6.9% Advertising - 0.4% Affinion Group, Inc., Tranche B Term Loan, 4/30/18 $ Broadcasting - 2.1% Catalina Holding Corp., Tranche B Term Loan (First Lien), 4/3/21 $ CBS Outdoor Americas Capital llc, Tranche B Term Loan (First Lien), 1/15/21 Entercom Radio llc, Term B-2 Loan, 11/23/18 Gray Television, Inc., Term Loan (First Lien), 6/10/21 Hubbard Radio LLC, Term Loan, 5/12/22 Quebecor Media, Inc., Facility B-1 Tranche, 8/17/20 Sinclair Television Group, Inc., New Tranche B Term Loan, 4/19/20 Townsquare Media, Inc., Initial Term Loan, 3/17/22 Tribune Media Co., Term B Loan, 12/27/20 Univision Communications, Inc., 2013 Incremental Term Loan (C-3), 3/1/20 Univision Communications, Inc., Replacement First-Lien Term Loan (C-4), 3/1/20 $ Cable & Satellite - 2.1% Charter Communications Operating LLC, Term F Loan, 1/1/21 $ Charter Communications Operating LLC, Term I Loan (2016), 1/24/23 Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 6/30/19 Learfield Communications, Inc., 2014 Replacement Term Loan (First Lien), 10/9/20 MCC Iowa LLC, Tranche H Term Loan, 1/29/21 MediArena Acquisition BV, Dollar Term B Loan (First Lien), 8/6/21 Ziggo BV, (USD) Tranche B-3 Term Loan, 1/15/22 Ziggo BV, Tranche B-1 Term Loan (First Lien), 1/15/22 Ziggo BV, Tranche B-2 Term Loan (First Lien), 1/15/22 $ Movies & Entertainment - 1.8% AMC Entertainment, Inc., Initial Term Loan, 4/30/20 $ CDS US Intermediate Holdings, Inc., Initial Term Loan (First Lien), 6/25/22 Cinedigm Digital Funding 1 LLC, Term Loan, 2/28/18 Kasima LLC, Term Loan, 5/17/21 Live Nation Entertainment, Inc., Term B-1 Loan, 8/17/20 Regal Cinemas Corp., Refinancing Term Loan, 4/1/22 Seminole Hard Rock Entertainment, Inc., Term Loan, 5/14/20 WMG Acquisition Corp., Tranche B Refinancing Term Loan, 7/1/20 $ Publishing - 0.4% MTL Publishing LLC, Term B-3 Loan, 8/14/22 Quincy Newspapers, Inc., Term Loan B, 10/19/22 $ $ Total Media $ Retailing - 2.3% Department Stores - 0.2% Neiman Marcus Group, Ltd. LLC, Other Term Loan, 10/25/20 $ Apparel Retail - 0.3% Hudson's Bay Co., Initial Term Loan, 8/14/22 $ The Men's Wearhouse, Inc., Tranche B Term Loan, 4/16/21 $ Computer & Electronics Retail - 0.1% Targus Group International, Term Loan (First Lien), 12/31/19 (f) $ Targus Group International, Term Loan (First Lien), 12/31/19 (f) $ Home Improvement Retail - 0.5% Apex Tool Group LLC, Term Loan, 2/1/20 $ Specialty Stores - 0.5% Pet Acquisition Merger LLC, Term Loan (First Lien), 1/15/23 $ PetSmart, Inc., Tranche B-1 Loan, 3/10/22 $ Automotive Retail - 0.5% Avis Budget Car Rental LLC, Tranche B Term Loan, 3/15/19 $ Avis Budget Car Rental LLC, Extended Tranche B Term Loan, 3/15/22 $ The Hertz Corp., Tranche B-1 Term Loan, 6/30/23 CWGS Group LLC, Term Loan, 2/20/20 $ Homefurnishing Retail - 0.2% Mattress Holding Corp., 2016 Incremental Loan, 10/20/21 $ Total Retailing $ Food & Staples Retailing - 2.0% Drug Retail - 0.1% Hearthside Group Holdings LLC, Term Loan (First Lien), 4/24/21 $ Food Distributors - 1.1% AdvancePierre Foods, Inc., Effective Date Loan, 5/18/23 $ Clearwater Seafoods LP, Term Loan B 2013, 6/26/19 CSM Bakery Solutions LLC, Term Loan (First Lien), 7/3/20 Del Monte Foods Consumer Products, Inc., Term Loan (First Lien), 11/26/20 $ Food Retail - 0.8% Albertsons LLC, Term B-6 Loan, 6/1/23 $ Packers Holdings LLC, Initial Term Loan, 11/25/21 $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 2.6% Agricultural Products - 0.3% Darling International, Inc., Term B USD Loan, 12/19/20 $ Packaged Foods & Meats - 2.3% CTI Foods Holding Co LLC, Term Loan (First Lien), 6/29/20 $ Dole Food Co, Inc., Tranche B Term Loan, 10/25/18 Give & Go Prepared Foods Corp., Term Loan (First Lien), 7/12/23 JBS USA LLC, Incremental Term Loan, 9/18/20 JBS USA LLC, Initial Term Loan, 5/25/18 Keurig Green Mountain, Inc., Term B USD Loan, 2/10/23 Pinnacle Foods Finance LLC, Tranche G Term Loan, 4/29/20 Pinnacle Foods Finance LLC, Tranche H Term Loan, 4/29/20 Post Holdings, Inc., Tranche B Loan (First Lien), 5/23/21 Shearer's Foods, LLC, Term Loan (First Lien), 6/19/21 $ Total Food, Beverage & Tobacco $ Household & Personal Products - 1.4% Household Products - 0.3% Energizer Spinco Inc., Term Loan (First Lien), 5/20/22 $ Spectrum Brands, Inc., USD Term Loan, 6/16/22 SRAM LLC, Term Loan (First Lien), 4/10/20 $ Personal Products - 1.1% Atrium Innovations, Inc., Term Loan, 1/29/21 $ Atrium Innovations, Inc., Tranche B Term Loan (Second Lien), 7/29/21 NBTY, Inc., Dollar Term B Loan, 4/27/23 Party City Holdings, Inc., Term Loan, 8/6/22 Revlon Consumer Products Corp., Acquisition Term Loan, 8/19/19 Revlon Consumer Products Corp., Term Loan (First Lien), 7/22/23 $ Total Household & Personal Products $ Health Care Equipment & Services - 8.5% Health Care Equipment - 0.1% Hill-Rom Holdings, Inc., Initial Term B Loan, 7/30/22 $ Health Care Supplies - 1.0% Greatbatch, Ltd., Term B Loan, 10/14/22 $ Halyard Health, Inc., Term Loan, 11/1/21 Kinetic Concepts, Inc., Dollar Term F Loan, 11/30/20 Sterigenics-Nordion Holdings LLC, Initial Term Loan, 4/27/22 $ Health Care Services - 3.9% Aegis Toxicology Corp., Tranche B Term Loan (First Lien), 2/20/21 $ Alliance HealthCare Services, Inc., Initial Term Loan, 6/3/19 Ardent Legacy Acquisitions, Inc., Term Loan, 7/31/21 BioScrip, Inc., Initial Term B Loan, 7/31/20 BioScrip, Inc., Term Loan, 7/31/20 BSN Medical GmbH & Co. KG, Facility B1A, 8/28/19 Envision Healthcare Corp., Initial Term Loan, 5/25/18 Envision Healthcare Corp., Tranche B-2 Term Loan, 10/28/22 Examworks Group Inc., Term Loan (First Lien), 6/17/23 Genoa a QoL Healthcare Co LLC, Initial Term Loan (First Lien), 4/21/22 Global Healthcare Exchange LLC, Term Loan (First Lien), 8/13/22 HC Group Holdings III, Inc., Initial Term Loan (First Lien), 3/25/22 National Mentor Holdings, Inc., Tranche B Term Loan, 1/31/21 National Surgical Hospitals, Inc., Term Loan (First Lien), 5/15/22 nThrive, Inc., Initial Term Loan (First Lien), 10/19/22 NVA Holdings, Inc., Term Loan (First Lien), 8/8/21 Pharmaceutical Product Development LLC, Initial Term Loan, 8/6/22 Surgery Center Holdings, Inc., Initial Term Loan (First Lien), 7/24/20 Team Health, Inc., New Tranche B Term Loan, 11/23/22 US Renal Care, Inc., Initial Term Loan (First Lien), 11/16/22 $ Health Care Facilities - 2.4% Acadia Healthcare Co, Inc., Tranche B-2 Term Loan, 1/27/23 $ ATI Holdings Acquisition, Inc., Initial Term Loan (First Lien), 5/6/23 CHS, Incremental 2018 Term F Loan, 12/31/18 CHS, Incremental 2019 Term G Loan, 12/31/19 CHS, Incremental 2021 Term H Loan, 1/27/21 Concentra, Inc., Tranche B Term Loan (First Lien), 5/8/22 HCA, Inc., Tranche B-4 Term Loan, 5/1/18 Kindred Healthcare, Inc., Tranche B Loan (First Lien), 4/10/21 MMM Holdings, Inc., Term Loan, 10/9/17 (c) Quorum Health Corp., Term Loan, 4/12/22 Select Medical Corp., Series E Tranche B Term Loan, 6/1/18 Select Medical Corp., Series F Tranche B Term Loan, 3/4/21 Steward Health Care System LLC, Term Loan, 4/10/20 Vizient, Inc., Initial Term Loan, 2/9/23 $ Managed Health Care - 0.3% MSO of Puerto Rico, Inc., MSO Term Loan, 12/12/17 (c) $ Prospect Medical Holdings, Inc., Term Loan (First Lien), 6/20/22 $ Health Care Technology - 0.8% Change Healthcare Holdings, Inc., Term B-2 Loan, 11/2/18 $ ConvaTec, Inc., Dollar Term Loan, 12/22/16 IMS Health, Inc., Term B Dollar Loan, 3/17/21 $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 3.3% Biotechnology - 0.6% Alkermes, Inc., 2019 Term Loan, 9/25/19 $ Lantheus Medical Imaging, Inc., Initial Term Loan, 6/25/22 $ Pharmaceuticals - 2.3% Akorn, Inc., Term Loan B, 11/13/20 $ Concordia Healthcare Corp., Initial Dollar Term Loan, 10/20/21 DPx Holdings BV, 2015 Incremental Dollar Term Loan, 1/23/21 Endo Luxembourg Finance I Co Sarl, 2015 Incremental Term B Loan, 6/24/22 Grifols Worldwide Operations USA, Inc., U.S. Tranche B Term Loam, 4/1/21 Mallinckrodt International Finance SA, Initial Term B Loan, 3/6/21 Prestige Brands, Inc., Term B-3 Loan, 9/3/21 RPI Finance Trust, Term B-3 Term Loan, 11/9/18 RPI Finance Trust, Term B-4 Term Loan, 11/9/20 Valeant Pharmaceuticals International, Inc., Series C-2 Tranche B Term Loan, 12/11/19 Valeant Pharmaceuticals International, Inc., Series E-1 Tranche B Term Loan, 8/5/20 Valeant Pharmaceuticals, Series F-1,3/11/22 $ Life Sciences Tools & Services - 0.4% Albany Molecular Research, Inc., Term Loan, 7/14/21 $ Catalent Pharma Solutions, Dollar Term Loan, 5/20/21 $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 0.2% Thrifts & Mortgage Finance - 0.2% Ocwen Financial Corp., Initial Term Loan, 1/15/18 $ Total Banks $ Diversified Financials - 2.4% Other Diversified Financial Services - 1.0% 4L Technologies Inc., Term Loan, 5/8/20 $ AWAS Finance Luxembourg 2012 SA, Term Loan, 7/16/18 Delos Finance SARL, Tranche B Term Loan, 2/27/21 Fly Funding II Sarl, Loan, 8/9/19 Livingston International, Inc., Initial Term B-1 Loan (First Lien), 4/18/19 $ Specialized Finance - 0.4% DBRS, Ltd., Initial Term Loan, 2/25/22 $ SBA Senior Finance II LLC, Incremental Tranche B-1 Term Loan, 3/31/21 Trans Union LLC, 2016 Incremental Term B-2 Commitment, 4/9/21 $ Asset Management & Custody Banks - 0.4% CNT Holdings III Corp., Term Loan (First Lien), 1/15/23 $ Vistra Group Ltd., Term Loan (First Lien), 7/21/22 $ Investment Banking & Brokerage - 0.6% Duff & Phelps Corp., Initial Term Loan, 4/23/20 $ Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, 7/22/20 $ Total Diversified Financials $ Insurance - 0.9% Insurance Brokers - 0.3% National Financial Partners Corp., Tranche B Term Loan (First Lien), 7/1/20 $ USI Insurance Services LLC, Term B Loan, 12/30/19 $ Life & Health Insurance - 0.2% Integro, Ltd., Delayed Draw Term Loan (First Lien), 10/9/22 $ Integro, Ltd., Initial Term Loan (First Lien), 10/9/22 $ Multi-line Insurance - 0.1% Alliant Holdings Intermediate LLC, Initial Term Loan, 7/28/22 $ Property & Casualty Insurance - 0.3% Confie Seguros Holding II Co., Term B Loan (First Lien), 11/9/18 $ Total Insurance $ Real Estate - 2.0% Mortgage REIT - 0.3% Starwood Property Trust, Inc., Term Loan, 4/17/20 $ Hotel & Resort REIT - 0.4% MGM Growth Properties Operating Partnership LP, Term B Loan, 4/7/23 $ Retail REIT - 0.4% DTZ US Borrower LLC, 2015-1 Additional Term Loan (First Lien), 11/4/21 $ Specialized REIT - 0.6% Communications Sales & Leasing, Inc., Term Loan, 10/16/22 $ The GEO Group, Inc., Term Loan, 4/3/20 $ Real Estate Services - 0.3% Altisource Solutions Sarl, Term B Loan, 12/9/20 $ Total Real Estate $ Software & Services - 4.8% Internet Software & Services - 0.5% Match Group, Inc., Term B-1 Loan, 10/27/22 $ Zayo Group LLC, 2021 Term Loan, 7/2/19 $ IT Consulting & Other Services - 1.2% Booz Allen Hamilton, Inc., New Refinancing Tranche B Term Loan, 7/7/23 $ Evergreen Skills Lux Sarl, Initial Term Loan (First Lien), 4/23/21 Kronos, Inc., Incremental Term Loan (First Lien), 10/30/19 NXP BV, Tranche B Loan, 10/30/20 PSAV Presentation Services, Tranche B Term Loan (First Lien), 1/24/21 Science Applications International Corp., Tranche B Incremental Loan, 4/21/22 Sitel Worldwide Corp., Term Loan (First Lien), 8/21/21 TaxAct, Inc., Initial Term Loan, 12/31/22 $ Data Processing & Outsourced Services - 0.6% Black Knight InfoServ LLC, Term B Loan, 5/7/22 $ First Data Corp., 2021 Extended Dollar Term Loan, 3/24/21 First Data Corp., 2022 Dollar Term Loan, 7/10/22 WEX, Inc., Term B Loan, 6/24/23 $ Application Software - 1.6% Applied Systems, Inc., Initial Term Loan (First Lien), 1/15/21 $ Epiq Systems, Inc., Term Loan, 8/27/20 Infor., Tranche B-5 Term Loan (First Lien), 6/3/20 MA FinanceCo LLC, Initial Tranche C Term Loan, 11/20/19 STG-Fairway Acquisitions, Inc., Term Loan (First Lien), 6/30/22 Verint Systems, Inc., Tranche B-2 Term Loan (First Lien), 9/6/19 VF Holdings Corp., Initial Term Loan (First Lien), 6/17/23 $ Systems Software - 0.7% AVG Technologies N.V., Term Loan, 10/15/20 $ EZE Software Group LLC, Term B-1 Loan, 4/6/20 MSC Software Corp., Initial Term Loan (First Lien), 5/28/20 Sybil Finance BV, Refinancing Term Loan, 3/20/20 $ Home Entertainment Software - 0.2% Activision Blizzard, Inc., Term Loan, 7/26/20 $ Micro Focus International, Term Loan B, 10/7/21 $ Total Software & Services $ Technology Hardware & Equipment - 2.2% Communications Equipment - 0.5% Belden Finance 2013 LP, Initial Term Loan, 9/9/20 $ Ciena Corp., 2016 Term Loan, 4/25/21 Ciena Corp., Term Loan, 7/15/19 CommScope, Inc., Tranche 4 Term Loan, 1/14/18 CommScope, Inc., Tranche 5 Term Loan (2015), 12/29/22 $ Technology Hardware, Storage & Peripherals - 0.5% Diebold Inc., Term Loan (First Lien), 3/18/23 $ Western Digital Corp., U.S. Term B Loan, 3/30/23 $ Electronic Equipment Manufacturers - 0.2% Zebra Technologies Corp., Refinancing Term Loan, 12/27/21 $ Electronic Components - 0.3% Generac Power Systems, Inc., Term Loan B, 5/31/20 $ Mirion Technologies Finance LLC, Initial Term Loan (First Lien), 1/26/22 $ Technology Distributors - 0.7% CDW LLC, Term Loan, 4/25/20 $ Deltek, Inc., Term Loan (First Lien), 12/31/22 SS&C European Holdings SARL, Term B-2 Loan, 6/29/22 SS&C Technologies, Inc., Term B-1 Loan, 6/29/22 $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.9% Semiconductor Equipment - 0.5% Emtegris, Inc., Term Loan B, 3/25/21 $ MKS Instruments, Inc., Tranche B-1 Term Loan, 4/29/23 Sensata Technologies BV, Sixth Amendment Term Loan, 10/14/21 VAT Holding AG, Term Loan, 2/11/21 $ Semiconductors - 1.4% Avago Technologies Finance, Term Loan (First Lien), 11/13/22 $ M/A-COM Technology, Initial Term Loan, 5/7/21 Micron Technology, Inc., Term Loan, 4/26/22 Microsemi Corp., Closing Date Term B Loan, 12/17/22 ON Semiconductor Corp., Term Loan (First Lien), 3/31/23 $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 2.6% Cable & Satellite - 0.4% Telesat Canada, U.S. Term B Loan, 3/28/19 $ Integrated Telecommunication Services - 1.4% Cincinnati Bell, Inc., Tranche B Term Loan, 9/10/20 $ GCI Holdings, Inc., New Term B Loan, 2/2/22 Level 3 Financing, Inc., Tranche B-II 2022 Term Loan, 5/31/22 Sable International Finance Limited, Term Loan (First Lien), 12/2/22 Sable International Finance Limited, Term Loan (First Lien), 12/2/22 Securus Technologies Holdings, Inc., Initial Term Loan (First Lien), 4/30/20 Virgin Media Investment Holdings, Ltd., F Facility, 6/30/23 Windstream Services LLC, Tranche B-5 Term Loan, 8/8/19 Windstream Services LLC, Tranche B-6 Term Loan, 3/16/21 $ Wireless Telecommunication Services - 0.8% Altice US Finance I Corp., Initial Term Loan, 12/14/22 $ SFR Group SA, USD TLB-7 Loan, 1/31/24 Syniverse Holdings, Inc., Initial Term Loan, 4/23/19 Syniverse Holdings, Inc., Tranche B Term Loan, 4/23/19 T-Mobile USA, Inc., Senior Lien Term Loan, 11/3/22 $ Total Telecommunication Services $ Utilities - 3.1% Electric Utilities - 1.3% APLP Holdings LP, Term Loan, 4/12/23 $ Calpine Construction Finance Co. LP, Term B-1 Loan, 5/3/20 Texas Competitive Electric Holding, Term Loan (First Lien), 7/27/23 Texas Competitive Electric Holding, Term Loan (First Lien), 7/27/23 Texas Competitive Electric Holdings Co LLC, DIP Term Loan, 11/7/16 TPF II Power, LLC, Term Loan, 10/2/21 $ Multi-Utilities - 0.1% EFS Cogen Holdings I LLC, Term B Advance, 6/28/23 $ Water Utilities - 0.3% WTG Holdings III Corp., Term Loan (First Lien), 12/12/20 $ Independent Power Producers & Energy Traders - 1.4% Calpine Corp., Term Loan, 5/28/22 $ Dynegy, Inc., Term Loan, 6/27/23 Dynegy, Inc., Tranche B-2 Term Loan, 4/23/20 NRG Energy, Inc., Term Loan, 6/30/23 NSG Holdings LLC, New Term Loan, 12/11/19 TerraForm AP Acquisition Holdings LLC, Term Loan, 6/26/22 $ Total Utilities $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $585,646,236) $ PREFERRED STOCKS - 0.1% Banks - 0.1% Diversified Banks - 0.1% Citigroup Capital XIII, Floating Rate Note, 10/30/40 $ Total Banks $ Diversified Financials - 0.0% † Consumer Finance - 0.0% † GMAC Capital Trust I, Floating Rate Note, 2/15/40 $ Total Diversified Financials $ TOTAL PREFERRED STOCKS (Cost $801,408) $ Shares COMMON STOCKS - 0.1% Commercial Services & Supplies - 0.0% † Diversified Support Services - 0.0% † 32 IAP Worldwide Services, Inc. $ Total Commercial Services & Supplies $ Consumer Services - 0.1% Education Services - 0.1% Cengage Learning Holdings II, Inc. $ Total Consumer Services $ Retailing - 0.0% † Computer & Electronics Retail - 0.0% † Targus Cayman SubCo., Ltd. (f) $ Total Retailing $ TOTAL COMMON STOCKS (Cost $1,219,826) $ Principal Amount ($) ASSET BACKED SECURITIES - 0.2% Banks - 0.1% Thrifts & Mortgage Finance - 0.1% KKR Financial CLO 2007-1, Ltd., Floating Rate Note, 5/15/21 (144A) $ Total Banks $ Real Estate - 0.1% Real Estate Services - 0.1% Home Partners of America 2016-1 Trust, Floating Rate Note, 3/18/33 (144A) $ Total Real Estate $ TOTAL ASSET BACKED SECURITIES (Cost $1,450,332) $ COLLATERALIZED MORTGAGE OBLIGATIONS - 0.8% Banks - 0.7% Thrifts & Mortgage Finance - 0.7% BHMS 2014-ATLS Mortgage Trust REMICS, Floating Rate Note, 7/8/33 (144A) $ CDGJ Commercial Mortgage Trust 2014-BXCH, Floating Rate Note, 12/15/27 (144A) Citigroup Commercial Mortgage Trust 2015-SHP2, Floating Rate Note, 7/15/27 (144A) GS Mortgage Securities Trust 2014-GSFL, Floating Rate Note, 7/15/31 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2015-COSMO, Floating Rate Note, 1/15/32 (144A) $ Total Banks $ Diversified Financials - 0.1% Other Diversified Financial Services - 0.1% Velocity Commercial Capital Loan Trust 2011-1, Floating Rate Note, 8/25/40 (144A) $ Total Diversified Financials $ TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $5,200,723) $ CORPORATE BONDS - 6.8% Energy - 0.7% Oil & Gas Exploration & Production - 0.5% Gulfport Energy Corp., 6.625%, 5/1/23 $ Memorial Resource Development Corp., 5.875%, 7/1/22 Oasis Petroleum, Inc., 6.875%, 3/15/22 WPX Energy, Inc., 7.5%, 8/1/20 $ Oil & Gas Storage & Transportation - 0.2% NuStar Logistics LP, 6.75%, 2/1/21 $ Total Energy $ Materials - 0.7% Commodity Chemicals - 0.1% Rain CII Carbon LLC, 8.0%, 12/1/18 (144A) $ Specialty Chemicals - 0.1% INEOS Group Holdings SA, 5.875%, 2/15/19 (144A) $ Construction Materials - 0.0% † Cemex SAB de CV, 5.875%, 3/25/19 (144A) $ Metal & Glass Containers - 0.3% Ardagh Group, 3.876%, 5/15/21 $ Reynolds Group Issuer, Inc., Floating Rate Note, 7/15/21 (144A) $ Aluminum - 0.1% Constellium NV, 7.875%, 4/1/21 (144A) $ Paper Products - 0.1% Resolute Forest Products, Inc., 5.875%, 5/15/23 $ Total Materials $ Capital Goods - 0.1% Construction & Engineering - 0.1% MasTec, Inc., 4.875%, 3/15/23 $ Total Capital Goods $ Transportation - 0.1% Airlines - 0.1% Air Canada 2013-1 Class C Pass Through Trust, 6.625%, 5/15/18 (144A) $ Total Transportation $ Automobiles & Components - 0.1% Auto Parts & Equipment - 0.1% International Automotive Components Group SA, 9.125%, 6/1/18 (144A) $ Total Automobiles & Components $ Media - 0.1% Advertising - 0.0% † MDC Partners, Inc., 6.5%, 5/1/24 (144A) $ Cable & Satellite - 0.1% Virgin Media Secured Finance Plc, 5.375%, 4/15/21 (144A) $ Total Media $ Retailing - 0.1% Specialty Stores - 0.1% Outerwall, Inc., 6.0%, 3/15/19 $ Total Retailing $ Health Care Equipment & Services - 0.8% Health Care Services - 0.1% RegionalCare Hospital Partners Holdings, Inc., 8.25%, 5/1/23 (144A) $ Health Care Facilities - 0.4% CHS, 5.125%, 8/15/18 $ CHS, 6.875%, 2/1/22 Universal Hospital Services, Inc., 7.625%, 8/15/20 $ Managed Health Care - 0.3% Centene Corp., 5.625%, 2/15/21 $ Molina Healthcare, Inc., 5.375%, 11/15/22 (144A) $ Total Health Care Equipment & Services $ Banks - 0.6% Diversified Banks - 0.6% Bank of America Corp., Floating Rate Note, 12/31/49 (Perpetual) $ BNP Paribas SA, Floating Rate Note, 12/31/49 (Perpetual) (144A) Citigroup, Inc., Floating Rate Note (Perpetual) Citigroup, Inc., Floating Rate Note, 12/31/49 (Perpetual) Citigroup, Inc., Floating Rate Note, 12/31/49 (Perpetual) $ Total Banks $ Diversified Financials - 0.5% Specialized Finance - 0.1% Nationstar Mortgage LLC, 6.5%, 8/1/18 $ Consumer Finance - 0.2% Capital One Financial Corp., Floating Rate Note, 12/31/49 (Perpetual) $ Investment Banking & Brokerage - 0.2% The Goldman Sachs Group, Inc., Floating Rate Note, 2/25/21 $ Total Diversified Financials $ Insurance - 1.4% Reinsurance - 1.4% Alamo Re, Ltd., Floating Rate Note, 6/7/18 (Cat Bond) (144A) $ Atlas IX Capital DAC, Floating Rate Note, 1/17/19 (Cat Bond) (144A) Berwick 2016-1 Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 2/1/18 (d) (e) Caelus Re, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) Carnosutie 2016-N,Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 11/30/20 (d) (e) Gleneagles Segregated Account (KANE SAC Ltd), Variable Rate Notes, 11/30/20 (d) (e) Gullane Segregated Account (KANE SAC Ltd.), Variable Rate Note 11/30/20 (d) (e) Kilimanjaro Re, Ltd., Floating Rate Note, 12/6/19(144A) Kilimanjaro Re, Ltd., Floating Rate Note, 12/6/19 (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Madison Re. Variable Rate Notes, 3/31/19 (d) (e) Pangaea Re, Variable Rate Notes, 12/20/16 (d) (e) Pangaea Re., Variable Rate Notes, 2/1/20 (d) (e) PennUnion Re, Ltd., Floating Rate Note, 12/7/18 (Cat Bond) (144A) Port Rush RE, Variable Rate Notes, 6/15/17 (d) (e) Queen Street IX Re, Ltd., Floating Rate Note, 6/8/17 (Cat Bond) (144A) Residential Reinsurance 2013, Ltd., Floating Rate Note, 6/6/17 (Cat Bond) (144A) Residential Reinsurance 2015, Ltd., Floating Rate Note, 12/6/19 (Cat Bond) (144A) Resilience Re, Ltd., 4/7/17 (Cat Bond) (d) (e) Resilience Re, Ltd., 6/12/17 (Cat Bond) (d) (e) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) St. Andrews Segregated Account (Kane SAC Ltd.), Variance Rate Notes, 2/1/18 (d) (e) $ Total Insurance $ Software & Services - 0.2% Internet Software & Services - 0.2% j2 Cloud Services, Inc., 8.0%, 8/1/20 $ Total Software & Services $ Semiconductors & Semiconductor Equipment - 0.1% Semiconductors - 0.1% Micron Technology, Inc., 5.25%, 8/1/23 (144A) $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.0% Integrated Telecommunication Services - 0.9% CenturyLink, Inc., 6.45%, 6/15/21 $ Cincinnati Bell, Inc., 8.375%, 10/15/20 Frontier Communications Corp., 8.5%, 4/15/20 $ Wireless Telecommunication Services - 0.1% Intelsat Jackson Holdings SA, 8.0%, 2/15/24 (144A) $ Total Telecommunication Services $ Utilities - 0.3% Gas Utilities - 0.0% † Ferrellgas LP, 6.5%, 5/1/21 $ Independent Power Producers & Energy Traders - 0.3% NRG Energy, Inc., 6.25%, 7/15/22 $ Star Energy Geothermal Wayang Windu, Ltd., 6.125%, 3/27/20 (144A) $ Total Utilities $ TOTAL CORPORATE BONDS (Cost $45,444,904) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 9.2% Federal Farm Credit Banks, Floating Rate Note, 9/19/16 $ U.S. Treasury Note, Floating Rate Note, 10/31/17 United States Treasury Floating Rate Note, Floating Rate Note, 1/31/18 United States Treasury Floating Rate Note, Floating Rate Note, 4/30/18 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $62,142,778) $ Shares MUTUAL FUNDS - 0.6% Diversified Financials - 0.6% Other Diversified Financial Services - 0.6% iShares iBoxx $ High Yield Corporate Bond ETF $ PowerShares Senior Loan Portfolio $ Total Diversified Financials $ TOTAL MUTUAL FUNDS (Cost $4,085,668) $ TOTAL INVESTMENT IN SECURITIES - 103.4% (Cost $705,991,874) (a) $ OTHER ASSETS & LIABILITIES - (3.4)% $ TOTAL NET ASSETS - 100.0% $ † Amount rounds to less than 0.1%. (Cat Bond) Catastrophe or event-linked bond. At July 31, 2016, the value of these securities amounted to $4,783,885 or 0.7% of total net assets. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At July 31, 2016, the value of these securities amounted to $21,942,806 or 3.2% of total net assets. REIT Real Estate Investment Trust. (Perpetual) Security with no stated maturity date. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium. These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major U.S. banks, (iii) the certificate of deposit or (iv) other base lending rates used by commercial lenders. The rate shown is the coupon rate at period end. (a) At July 31, 2016, the net unrealized depreciation on investments based on cost for federal income tax purposes of $706,173,078 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Security is in default. (d) Structured reinsurance investment. At July 31, 2016, the value of these securities amounted to $4,800,480 or 0.7% of total net assets. (e) Rate to be determined. (f) Security is valued using fair value methods (other than prices supplied by independent pricing services). CENTRALLY CLEARED CREDIT DEFAULT SWAP AGREEMENTS - SELL PROTECTION Notional Principal ($) (1) Exchange Obligation Entity/Index Coupon Credit Rating (2) Expiration Date Premiums Paid (Received) Unrealized Appreciation Chicago Mercantile Exchange Markit CDX North America High Yield Index 5.00% B+ 6/20/20 Chicago Mercantile Exchange Markit CDX North America Investment Grade Index 1.00% B+ 12/20/20 Chicago Mercantile Exchange Markit CDX North America High Yield Index 5.00% B+ 12/20/20 The notional amount is the maximum amount that a seller of credit protection would be obligated to pay upon occurrence of a credit event. Based on Standard & Poor's rating of the issuer or the weighted average of all the underlying securities in the index. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of July 31, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Preferred Stocks $- $- Common Stocks Retailing Computer & Electronics Retail - - All Other Common Stocks - - Asset Backed Securities - - Collateralized Mortgage Obligations - - Corporate Bonds Insurance Reinsurance - All Other Corporate Bonds - - U.S. Government and Agency Obligations - - Senior Floating Rate Loan Interests Retailing Computer & Electronics Retail - - All Other Senior Floating Rate Loan Interests - - Mutual Funds - - Total Other Financial Instruments Level 1 Level 2 Level 3 Total Net unrealized appreciation on index credit default swap contracts $- $- Total Other Financial Instruments # $- $- The following is a reconciliation of assets valued using significant unobservable inputs (Level 3): Common Stocks Corporate Bonds Senior Floating Rate Notes Total Balance as of 10/31/15 $- $- Realized gain (loss) - Change in unrealized appreciation (depreciation)1 - - Purchases Sales - - Transfers in to Level 3* - Transfers out of Level 3* - Transfers in and out of Level 3 activity - Balance as of 7/31/16 1 Realized gain (loss) on these securities is included in the net realized gain (loss) from investments in the Statement of Operations. 2 Unrealized appreciation (depreciation) on these securities is included in the change in unrealized appreciation (depreciation) on investments in the Statement of Operations. * Transfers are calculated on the beginning of period values.During the period ended July 31, 2016, there were no transfers between Levels 1, 2 and 3. Net change in unrealized appreciation (depreciation) of investments still held as of 7/31/16 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Series Trust VI By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date September 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date September 28, 2016 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date September 28, 2016 * Print the name and title of each signing officer under his or her signature.
